               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Charles D. Nethercutt, #20343,        )      C/A No.: 1:20-944-RBH-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )         ORDER AND NOTICE
 Jeff Johnson and Jacqueline           )
 Wilson,                               )
                                       )
                   Defendants.         )
                                       )

      Charles D. Nethercutt (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against Florence

County Detention Center (“Detention Center”) Administrator Jeff Johnson

(“Administrator”) and Correctional Officer Jacqueline Wilson (“Officer”)

(“Defendants”), alleging violations of his constitutional rights. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is a pretrial detainee incarcerated at Detention Center. [ECF

No. 1 at 2, 4]. He alleges he injured his back on June 14, 2018, after he tripped

on a trash can lid that Officer placed on the stairs. Id. at 5. He states Officer

opened his cell door at mealtime, and he descended the staircase closest to his
cell, tripping over a trash can lid on the third or fourth stair and injuring his

back. [ECF No. 1-1 at 5]. He indicates he initially declined to visit the medical

department, but later requested and received permission from Officer to do so.

Id. at 5–6. He states he returned to his cell because no one was in the medical

department at the time, but returned to the medical department the following

day, where he was examined and received medication for pain. Id. at 6; ECF

No. 1 at 6. He indicates he subsequently complained about being charged for

his medical visit because it was not his fault, and Administrator refunded his

money. Id.

      Plaintiff alleges that on or about February 6, 2020, 1 Administrator

denied him video visitation. [ECF Nos. 1 at 5, 1-1 at 2]. He specifically claims

that he was unable to sign into the video visitation machine on February 6,

2020. [ECF No. 1-1 at 6]. He maintains he immediately filed a grievance and

notified the information technology (“IT”) department of the problem and

subsequently notified Sergeant Neal that his rights were being violated. Id. He

indicates he filed grievances addressing the problem on February 20, 21, and

25. Id. He admits his video visitation account was restored on February 26,

2020, but complains it showed no contacts and no funds. Id. Plaintiff alleges he


1 In the attachment to the complaint, Plaintiff claims he was denied video
visitation on February 6, 2018, instead of February 6, 2020. See ECF No. 1-1
at 2. However, he later references February 6, 2020 in the pleading. See id. at
6.

                                       2
had a conversation with the IT supervisor, who stated Detention Center did

not permit visitation, per Administrator’s order. Id. at 7. He states his family

members tried to contact him on several occasions while his account was not

working and were informed Administrator does not permit onsite visitation

when they attempted to schedule in-person visits. Id. He claims he is

experiencing depression and sleepless nights because he is unable to see or

speak to his family. [ECF No. 1 at 6].

      Plaintiff alleges Defendants violated his rights under the First, Fifth,

Eighth, and Fourteenth Amendments to the Constitution. Id. at 4; ECF No. 1-

1 at 1. He requests the court award him $60,000 in compensatory damages and

$10,000 in punitive damages from Officer and enter a permanent injunction

requiring Administrator to allow onsite visitation. Id. at 6; ECF No. 1-1 at 4.

Plaintiff claims he has exhausted administrative remedies as to his back injury

and that he has not received a response from Administrator as to his grievance

regarding visitation. Id. at 8.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

                                         3
a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

                                       4
construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Negligence Not Actionable Pursuant to 42 U.S.C. § 1983

      Plaintiff alleges Officer violated his rights under the Fourteenth

Amendment when she failed to protect and to provide safe conditions in

Detention Center. [ECF No. 1-1 at 1]. Although Plaintiff asserts he is raising

a claim under the equal protection clause of the Fourteenth Amendment, 2 ECF

No. 1-1 at 1, his claim is actually one for negligence. Plaintiff claims Officer

was negligent in leaving a trash can lid on the stairs and that he was injured

as result of Officer’s negligent act. [ECF No. 1 at 5–6].




2 “To succeed on an equal protection claim, a plaintiff must first demonstrate
that he has been treated differently from others with whom he is similarly
situated and that the unequal treatment was the result of intentional or
purposeful discrimination.” Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir.
2001). Plaintiff’s allegations do not support an equal protection claim.

                                       5
      The law is well-settled that a claim of negligence is not actionable under

42 U.S.C. § 1983. See Daniels v. Williams, 474 U.S. 327, 335–36 n.3 (1986);

Davidson v. Cannon, 474 U.S. 344, 347–48 (1986); Pink v. Lester, 52 F.3d 73

(4th Cir. 1995). Thus, Plaintiff’s negligence claim against Officer is subject to

summary dismissal.

            2.    Failure to Allege Sufficient Facts to Support a Preliminary
                  Injunction and a § 1983 Claim Against Administrator

      Plaintiff alleges Administrator violated his rights under the First, Fifth,

Eighth, and Fourteenth Amendments to the Constitution by restricting

Detention Center’s visitation policy. [ECF Nos. 1 at 4, 6 and 1-1 at 1, 6–7]. He

requests the court issue an injunction requiring Administrator to permit onsite

visitation at Detention Center. [ECF Nos. 1 at 6, 1-1 at 4].

      Plaintiff has not alleged sufficient facts to support the issuance of a

preliminary injunction. “[A] preliminary injunction is an extraordinary

remedy, to be granted only if the moving party clearly establishes entitlement

to the relief sought.” Fed. Leasing, Inc. v. Underwriters at Lloyd’s, 650 F.2d

495, 499 (4th Cir. 1981). A plaintiff seeking a preliminary injunction is

required to show: “(1) that he is likely to succeed on the merits, (2) that he is

likely to suffer irreparable harm in the absence of preliminary relief, (3) that

the balance of equities tips in his favor, and (4) that an injunction is in the




                                       6
public interest.” Winter v. Natural Resources Defense Council, Inc., 555 U.S.

7, 20 (2008).

      Plaintiff has also failed to allege sufficient facts to support a claim for

relief pursuant to 42 U.S.C. § 1983. To state a plausible claim for relief under

42 U.S.C. § 1983, 3 an aggrieved party must sufficiently allege that he was

injured by “the deprivation of any [of his] rights, privileges, or immunities

secured by the [United States] Constitution and laws” by a “person” acting

“under color of state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1230 (3d ed.

2014).

      Actions brought pursuant to 42 U.S.C. § 1983 by pretrial detainees are

evaluated under the Fourteenth Amendment. Bell v. Wolfish, 441 U.S. 520,

535, 537 n. 16 (1979); Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1988).

Because Plaintiff appears to allege Administrator has restricted visitation for

all detainees within Detention Center, the undersigned interprets his claim as

one alleging a violation of substantive due process. See Williamson v. Stirling,




3 Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section
1983 is the procedural mechanism through which Congress provided a private
civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally-guaranteed rights and to provide relief to victims if such deterrence
fails.

                                       7
912 F.3d 154, 174 (4th Cir. 2018) (citing Slade v. Hampton Roads Reg’l Jail,

407 F.3d 243, 250 (4th Cir. 2005); Martin, 849 F.2d at 870). “[T]o prevail on a

substantive due process claim, the pretrial detainee must show that a

particular restriction was either: ‘(1) imposed with an expressed intent to

punish or (2) not reasonably related to a legitimate nonpunitive governmental

objective.’” Id. (quoting Slade, 407 F.3d at 251). Plaintiff’s complaint alleges

neither of these conditions.

      Plaintiff has failed to allege Administrator’s restrictive visitation policy

served as punishment. “In evaluating the constitutionality of conditions or

restrictions of pretrial detention that implicate only the protection against

deprivation of liberty without due process of law, we think that the proper

inquiry is whether those conditions amount to punishment of the detainee.” Id.

at 535. The government may subject a pretrial detainee “to the restrictions and

conditions of the detention facility so long as those conditions and restrictions

do not amount to punishment or otherwise violate the Constitution.” Id. at

536–37.

      Plaintiff has also failed to allege the restriction on visitation is not

reasonably related to a legitimate nonpunitive governmental objective.

“Restraints that are reasonably related to the institution’s interest in

maintaining jail security do not, without more, constitute unconstitutional

punishment, even if they are discomforting and are restrictions that the

                                       8
detainee would not have experienced had he been released while awaiting

trial.” Id. at 540. Moreover, “effective management of the detention facility

once the individual is confined is a valid objective that may justify imposition

of conditions and restrictions of pretrial detention and dispel any inference

that such restrictions are intended as punishment.” Id. “[E]ven when an

institutional restriction infringes a specific constitutional guarantee, such as

the First Amendment, the practice must be evaluated in the light of the central

objective of prison administration, safeguarding institutional security.” Id. at

547 (citing Jones v. North Carolina Prisoners’ Labor Union, 433 U.S. 119, 129

(1977); Pell v. Procunier, 417 U.S. 817, 822, 826 (1974)).

       In Block v. Rutherford, 468 U.S. 576, 588 (1984), the Supreme Court

concluded a blanket prohibition on contact visitations for pretrial detainees

was “an entirely reasonable, nonpunitive response to [] legitimate security

concerns [], consistent with the Fourteenth Amendment.” It held that “the

Constitution does not require that detainees be allowed contact visits when

responsible, experienced administrators have determined, in their sound

discretion, that such visits will jeopardize the security of the facility.” Id. at

589.

       In light of the foregoing, Plaintiff has failed to allege facts necessary to

support issuance a preliminary injunction, and his allegations against

Administrator are subject to summary dismissal for failure to state a claim.

                                        9
                   NOTICE CONCERNING AMENDMENT

      Although Plaintiff has failed to allege sufficient facts to support a claim,

he may be able to cure deficiencies in his complaint through amendment. See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015). Plaintiff

may file an amended complaint by March 30, 2020, along with any appropriate

service documents. Plaintiff is reminded an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district judge that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.


March 9, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       10
